The opinion of the Court was prepared by
Weston C. J.
The defence was placed upon a want of common prudence in the plaintiff in driving rapidly an unbroken and unmanageable horse, in the night time. Upon this point the character of the horse was to be taken into the account. He was killed in September. If he was unbroken tho February before, *28this was a fact proper for the consideration of the jury, in the absence of testimony showing that his character had undergone a change.

Judgment on the verdict.